DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

             The terminal disclaimer filed on January 26, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 16/625,745 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

            Claims 1 – 24 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1, 16 and 23, the prior art of record, specifically Eitan et al (US 2017/0207839) teaches of an apparatus comprising: a processor comprising logic and circuitry configured to cause a responder station (STA) (Fig.2 and Responder, Fig.4) ; and in accordance with the MIMO field, perform a responder BRP of the SISO BRP procedure or a responder BRP of the MIMO BRP procedure (#414, Fig.4 and Paragraph 0111), wherein the responder BRP of the SISO BRP procedure comprises transmission of one or more DMG BRP-TX packets (SSW, #414, Fig.4) to the initiator STA via a single transmit chain (single antenna, By definition in a SISO system a single antenna is used for transmission and reception), wherein the responder BRP of the MIMO BRP procedure comprises transmission of the one or more DMG BRP-TX packets (SSW, #414, Fig.4) to the initiator STA via multiple transmit chains (multiple antennas, By definition a MIMO system multiple antennas are used for transmission and reception); and a memory to store information processed by the processor (memory, Fig.2). 

             IEEE 802.11-17/0323r2 (Draft Text for BRP Transmit Sector Sweep, March 2017)
Discloses of a Beam Refinement Protocol (BRP) Transmit (TX) Sector Sweep (TXSS) procedure to: process a first BRP frame from an initiator STA to initiate the BRP TXSS procedure with the responder STA, the first BRP frame comprising an Enhanced Directional Multi-Gigabit (EDMG) BRP request element (BRP frame w/ setup from Initiator, Figures 1 – 2); transmit a second BRP frame to the initiator STA in response to 

           However, none of the cited prior art alone or in combination provides the motivation to teach: “process a first BRP frame from an initiator STA to initiate the BRP TXSS procedure with the responder STA, the first BRP frame comprising an Enhanced Directional Multi-Gigabit (EDMG) BRP request element comprising a TXSS Multiple Input Multiple Output (MIMO) (TXSS-MIMO) field to indicate whether the BRP TXSS procedure is a Single Input Single Output (SISO) BRP TXSS procedure or a MIMO BRP TXSS procedure; transmit a second BRP frame to the initiator STA in response to the first BRP frame, the second BRP frame to confirm the BRP TXSS procedure; and based on the TXSS-MIMO field, perform a responder BRP TXSS of the SISO BRP TXSS procedure or a responder BRP TXSS of the MIMO BRP TXSS procedure.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Examiner, Art Unit 2633